suffer unjustifiable physical pain or mental suffering, or (b) be placed in a
                    situation where she may suffer physical pain or mental suffering; (3) due
                    to abuse or neglect; (4) resulting in substantial bodily or mental harm. See
                    NRS 200.508(4)(a) (defining "abuse or neglect" in part as negligent
                    treatment or maltreatment of a child under the age of 18 years, as set
                    forth in NRS 432B.140), (b) (defining "[a]llow"), (c) (defining "[p]ermit");
                    see also Smith v. State,   112 Nev. 1269, 1277, 927 R2d 14, 18 (1996)
                    (explaining that a defendant must know or have reason to know of the
                    abuse or neglect yet permit or allow the child to be subject to it), abrogated
                    on other grounds by City of Las Vegas v. Eighth Judicial Dist. Court, 118
Nev. 859, 862-63, 59 P.3d 477, 480 (2002).
                                Trial testimony indicated that on the morning of September
                    27, 2010, Carrigan was home caring for his 3-year-old stepdaughter
                    Rochelle and his 1-year-old son Eric, in the apartment he shared with his
                    wife Leah, the mother of both children. At some point that morning,
                    Carrigan found Rochelle nonresponsive.' Rather than call 9-1-1, Carrigan
                    left Rochelle and his son unattended and went to a neighbor's residence.
                    Serina Cottiero testified that she lived "[a] block or two away," and that
                    Carrigan arrived between 8:45 a.m. and 9:00 an., saying, "he needed
                    somebody over at his house with him right then," though he did not
                    specifically say why. Cottiero followed Carrigan back to his apartment.
                    Cottiero testified that they arrived at Carrigan's apartment approximately



                           1 Carrigan's accounting varied dramatically: he told various
                    witnesses that after either hearing a "thump" or a "thud" or no sound at
                    all, he found Rochelle either slumped over looking at him, about to fall, or
                    unconscious either in her bedroom, the bathroom, or lying across his lap or
                    chest as he sat on the couch in the living room.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    0400
                30 seconds later and she found Rochelle lying on the couch in her
                underwear, looking "really pale," with "mucus or snot like stuff coming out
                of one of her nostrils." Rochelle was not responsive and did not appear to
                be breathing. Cottiero attempted "chest compressions and mouth to
                mouth" in order to resuscitate Rochelle even though Carrigan was trained
                in CPR due to health issues related to his son.
                             Rochelle was not breathing and Cottiero told Carrigan to call
                for an ambulance, however, he refused. Cottiero testified:
                             I believe that what was said between us when I
                             asked him to first call an ambulance was that he
                             didn't want to because he had previously, I
                             believe, the night before spanked her for some
                             reason, peeing on him while they were watching a
                             movie or something . . . and he spanked her, and
                             he didn't want someone to think that he did
                             something to her. 2
                Cottiero yelled at Carrigan "over and over" to call for an ambulance and he
                refused, so she lied and told Carrigan that Rochelle was breathing—"I
                figured maybe if he thought she was okay more than she was okay that he
                wouldn't be so worried about calling." Carrigan then called 9-1-1.
                Cottiero could not be sure but estimated that 3 to 4 minutes elapsed after
                they arrived at Carrigan's apartment and before he finally called 9-1-1.
                The 9-1-1 operator instructed Carrigan on how to properly perform CPR
                and, according to Cottiero, he continued doing that at least until she went
                outside to get the paramedics' attention. Although Cottiero testified that
                Carrigan arrived at her house between 8:45 a.m. and 9:00 a.m., and that


                      2 Noevidence of physical trauma or fractures were found by
                examining doctors at either Renown Children's Hospital (Renown) or
                Carson-Tahoe Regional Medical Center (Carson-Tahoe).


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 possibly only 3 to 4 minutes elapsed after they returned to Carrigan's
                 residence and before he called 9-1-1, evidence presented at trial indicated
                 that the 9-1-1 dispatch center did not receive Carrigan's call until 9:53
                 a. m.
                             Tori Riches, a firefighter-paramedic with the Carson City Fire
                 Department, testified that she and other first responders arrived at
                 Carrigan's residence five minutes after being dispatched. Riches found
                 Rochelle "lying motionless on the ground unconscious, unresponsive."
                 Rochelle was not breathing and did not have a pulse. There was no
                 electrical activity in Rochelle's heart, meaning, "that her heart has not
                 been beating for a period of time, quite awhile." After approximately six
                 minutes performing CPR and administering a second dose of epinephrine,
                 electrical activity resumed and Rochelle's heart began to beat, although
                 she was still unable to breathe on her own.
                             Meanwhile, as the emergency responders attended to Rochelle,
                 Captain Dan Albee of the Carson City Fire Department made contact with
                 Carrigan to determine what happened and to get as much information as
                 possible in order to provide the most appropriate care. Capt. Albee
                 testified that Carrigan never informed him that between the time he
                 found Rochelle nonresponsive and the time he called 9-1-1 that he left his
                 apartment and the two children unattended, went down the street to
                 Cottiero's residence, returned, and then initially refused to call 9-1-1
                 before eventually calling after Cottiero insisted. Capt. Albee stated that
                 the omitted information would have been helpful to determine a course of
                 action, especially because "anytime that somebody's gone—is down for up
                 to or more than six minutes, your brain starts to die from lack of oxygen."
                 Sergeant Darren Sloan of the Carson City Sheriffs Department

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    0
                    encountered Carrigan outside the apartment and overheard Carrigan
                    talking to himself, saying "that he was screwed." A bit later, Carrigan
                    looked at Sgt. Sloan and asked "if he was in trouble."
                                   During the course of the investigation, it was soon discovered
                    that Carrigan was less than forthcoming about what transpired on the day
                    in question. Carrigan told emergency responders, investigators, family
                    and friends that after finding Rochelle nonresponsive, he performed CPR
                    and called 9 1 1. Carrigan never told anyone that he left the apartment
                                   -   -




                    and his kids unattended and sought out Cottiero after finding Rochelle
                    nonresponsive or that he initially refused to call 9-1-1. It was only while
                    reviewing the 9 1 1 recording that Detective Dina Lacy of the Carson City
                                           -   -




                    Sheriffs Department heard a female voice in the background, eventually
                    leading her to discover Cottiero's involvement and the omitted portion of
                    Carrigan's accounting of events.
                                   Dr. Jack Schmurr, an emergency physician at Carson-Tahoe,
                    testified that when Rochelle arrived at the hospital on the morning of the
                    incident, her heart was beating, "[Nut neurologically, she had no function
                    whatsoever." Dr. Schmurr testified that "any delay of getting oxygen to
                    the brain tissue is going to be catastrophic. . . . In four minutes, it starts to
                    die; in six minutes, damage is done; eight minutes brain death." Dr.
                    Edwin Peters, a pediatric intensive care doctor at Renown, testified that
                    when Rochelle was discharged after two months in the hospital, "[s]he was
                    still severely impaired," "was not communicative," and "unable to eat by
                    herself." Leah Carrigan testified that Rochelle was presently living in a
                    24-hour nursing home and that she will need supportive care for the rest
                    of her life.



SUPREME COURT
        OF
     NEVADA
                                                            5
(0) 1947A    .len
                              Circumstantial evidence alone may sustain a conviction.
                Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                the jury to determine the weight and credibility to give conflicting
                testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                a jury's verdict will not be disturbed on appeal where, as here, sufficient
                evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 200.508(2)(a)(2), (4). Therefore, we conclude that
                Carrigan's contention is without merit.
                              Second, Carrigan contends that the district court violated NRS
                173.095(1) and his right to due process by allowing the State to file an
                amended criminal information which increased the number of charges.
                Carrigan claims that the amendment of the original criminal information,
                which charged alternative theories in one count, violated his right to due
                process "because it cannot be said that the magistrate at the preliminary
                examination would have found probable cause on Count II"—the count on
                which he was ultimately convicted. 3 We disagree with Carrigan's
                contention.
                              A district judge may allow the prosecution to amend the
                charging document in a criminal case any time before the verdict so long
                as "no additional or different offense is charged and [the] substantial
                rights of the defendant are not prejudiced." NRS 173.095(1). We defer to
                the district court's decision except when it "manifestly abuses" its
                considerable discretion.    State v. Eighth Judicial Dist. Court, 116 Nev.
374, 379, 997 P.2d 126, 129 (2000). Here, there is no indication in the



                      3 Theoriginal criminal information charged Carrigan with violating,
                in one count, both NRS 200.508(1)(a)(2) and NRS 200.508(2)(a)(2).


SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                  record that Carrigan objected to the amended criminal information. 4 See
                  Grey v. State, 124 Nev. 110, 120, 178 P.3d 154, 161 (2008) ("Failure to
                  object below generally precludes review by this court; however, we may
                  address plain error and constitutional error sua          sponte." (internal
                  quotation marks omitted)). Moreover, defense counsel expressly stated at
                  the hearing on his motion to dismiss prior to the filing of the amended
                  information that "[nth/ common sense tells me that the solution is to make
                  them divide that single count into two alternative counts." The amended
                  information did not charge Carrigan with an "additional or different
                  offense," the two counts incorporated the same elements as alleged in the
                  original charging document, and Carrigan fails to demonstrate that his
                  substantial rights were adversely affected. Therefore, we conclude that
                  the district court did not abuse its discretion by allowing for the amending
                  of the criminal information.
                              Third, Carrigan contends that NRS 200.508(2) and (4)(b) are
                  facially void for vagueness "because they fail to delineate the boundaries of
                  unlawful conduct" and unconstitutionally vague as applied to the facts of
                  this case. "We review the constitutionality of a statute de novo, presuming
                  that a statute is constitutional."   Clancy v. State, 129 Nev. Adv. Op. No.
89, 313 P.3d 226, 231 (2013). We have previously rejected challenges to
                  the constitutionality of Nevada's child-abuse-and-neglect statute, and
                  here, Carrigan fails to demonstrate that NRS 200.508(2) did not provide
                  him with adequate notice that his conduct, as detailed above, "was
                  proscribed by law." Smith, 112 Nev. at 1276, 927 P.2d at 18. Additionally,

                        4We further note that the amending of the criminal information
                  occurred prior to Carrigan's first trial. The State proceeded with the same
                  charging document, without objection, during Carrigan's second trial.


SUPREME COURT
      OF
    NEVADA
                                                         7
(0) 1947A 0g/DP
                 Carrigan fails to demonstrate that NRS 200.508 is unconstitutionally
                 vague as applied to his case because a person of ordinary intelligence
                 would have fair notice that the delay, as described in this case, in seeking
                 medical attention for an unconscious 3-year-old is allowing the child to
                 suffer unjustifiable physical pain as a result of neglect and is placing her
                 in a situation where she may suffer unjustifiable physical pain. We
                 conclude that Carrigan fails to overcome the statute's presumed
                 constitutionality. Accordingly, we
                             ORDER the judgment of' conviction AFFIRMED.




                                          (271_                     ,J
                                         Saitta


                                                                PieAdu
                 Gibbons                                   Pickering




                 cc: Hon James Todd Russell, District Judge
                      Robert B. Walker
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    e